Exhibit 10.58

SUNESIS PHARMACEUTICALS, INC.

RESTRICTED STOCK UNIT GRANT NOTICE

2011 EQUITY INCENTIVE PLAN

Sunesis Pharmaceuticals, Inc. (the “Company”), pursuant to its 2011 Equity
Incentive Plan (the “Plan”), hereby awards to Participant a Restricted Stock
Unit award for the number of shares of the Company’s Common Stock set forth
below (the “Award”). The Award is subject to all of the terms and conditions as
set forth herein and in the Plan and the Restricted Stock Unit Agreement (the
“Award Agreement”), both of which are attached hereto and incorporated herein in
their entirety. Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Plan or the Award Agreement. In the event of any
conflict between the terms in the Award and the Plan, the terms of the Plan
shall control.

 

Participant:   

 

   Date of Grant:   

 

   Vesting Commencement Date:   

 

   Number of Restricted Stock Units:   

 

   Consideration:    Participant’s past services   

 

Vesting Schedule:    [                             
                                         
                                         
                                                              ]. Notwithstanding
the foregoing, vesting shall terminate upon the Participant’s termination of
Continuous Service (as defined in the Award Agreement). Issuance Schedule:   
The shares will be issued in accordance with the issuance schedule set forth in
Section 6 of the Award Agreement, but in all cases not later than the date that
is the 15th day of the third calendar month of the year following the year in
which the shares of Common Stock under this Award are no longer subject to a
“substantial risk of forfeiture” within the meaning of Treasury Regulation
Section 1.409A-1(d) such that this Award is exempt from Section 409A of the Code
under Treasury Regulation Section 1.409A-1(b)(4) as a short term deferral. Each
installment of Restricted Stock Units that vests hereunder is intended to
constitute a “separate payment” for purposes of Treasury Regulation Section
1.409A-2(b)(2).

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Grant
Notice, the Award Agreement and the Plan. Participant further acknowledges that
as of the Date of Grant, this Restricted Stock Unit Grant Notice, the Award
Agreement and the Plan set forth the entire understanding between Participant
and the Company regarding the award of Restricted Stock Units and supersedes all
prior oral and written agreements on that subject, with the exception of
(i) awards previously granted and delivered to Participant under the Plan and
the Company’s 1998 Stock Plan, the Company’s 2001 Stock Plan, the Company’s 2005
Equity Incentive Award Plan or the Company’s 2006 Employment Commencement
Incentive Plan, and (ii) the following agreements only:

 

  OTHER AGREEMENTS:   

 

    

 

SUNESIS PHARMACEUTICALS, INC.    PARTICIPANT: By:  

 

  

 

  Signature    Signature Title:  

 

   Date:                                                                      
                    Date:  

 

  

ATTACHMENTS: Award Agreement, 2011 Equity Incentive Plan



--------------------------------------------------------------------------------

ATTACHMENT I

SUNESIS PHARMACEUTICALS, INC.

2011 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Agreement (the “Agreement”) and in consideration of your
services, Sunesis Pharmaceuticals, Inc. (the “Company”) has awarded you a
Restricted Stock Unit award (the “Award”) under its 2011 Equity Incentive Plan
(the “Plan”) for the number of Restricted Stock Units indicated in the Grant
Notice. Defined terms not explicitly defined in this Agreement or in the Grant
Notice shall have the same meanings given to them in the Plan. In the event of
any conflict between the terms in this Agreement and the Plan, the terms of the
Plan shall control. The details of your Award, in addition to those set forth in
the Grant Notice and the Plan, are as follows.

1. GRANT OF THE AWARD. Subject to adjustment and the terms and conditions as
provided herein and in the Plan, this Award represents your right to be issued
on a future date one share of the Company’s Common Stock for each Restricted
Stock Unit that vests. This Award was granted in consideration of your services
to the Company. Except as otherwise provided in this Agreement, you will not be
required to make any payment to the Company (other than past and future services
to the Company) with respect to your receipt of the Award, the vesting of the
shares or the delivery of the underlying Common Stock.

2. VESTING. Subject to the limitations contained in this Agreement, your
Restricted Stock Units shall vest as provided in the Grant Notice, provided that
vesting shall cease upon the termination of your Continuous Service. Any
Restricted Stock Units that have not yet vested shall be forfeited upon the
termination of your Continuous Service.

3. NUMBER OF RESTRICTED STOCK UNITS & SHARES OF COMMON STOCK.

(a) The Restricted Stock Units subject to your Award may be adjusted from time
to time for Capitalization Adjustments, as provided in the Plan.

(b) Any additional Restricted Stock Units and any shares, cash or other property
that become subject to the Award pursuant to this Section 3 shall be subject, in
a manner determined by the Board, to the same forfeiture restrictions,
restrictions on transferability, and time and manner of delivery as applicable
to the other Restricted Stock Units and shares covered by your Award.

(c) Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Common Stock shall be created pursuant to this
Section 3. Any fraction of a share will be rounded down to the nearest whole
share.

 

1.



--------------------------------------------------------------------------------

4. SECURITIES LAW COMPLIANCE. You may not be issued any Common Stock underlying
the Restricted Stock Units or other shares with respect to your Restricted Stock
Units unless either (i) the shares are registered under the Securities Act, or
(ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award also must comply
with other applicable laws and regulations governing the Award, and you will not
receive shares underlying your Restricted Stock Units if the Company determines
that such receipt would not be in material compliance with such laws and
regulations.

5. TRANSFERABILITY. Prior to the time that shares of Common Stock have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of any
portion of the Restricted Stock Units or the shares in respect of your
Restricted Stock Units. For example, you may not use shares that may be issued
in respect of your Restricted Stock Units as security for a loan, nor may you
transfer, pledge, sell or otherwise dispose of such shares. This restriction on
transfer will lapse upon delivery to you of shares in respect of your vested
Restricted Stock Units.

(a) Death. Your Restricted Stock Units are not transferable other than by will
and by the laws of descent and distribution. In addition, upon receiving written
permission from the Board or its duly authorized designee, you may, by
delivering written notice to the Company, in a form provided by or otherwise
satisfactory to the Company and any broker designated by the Company to effect
transactions under the Plan, designate a third party who, in the event of your
death, shall thereafter be entitled to receive any distribution of Common Stock
or other consideration to which you were entitled at the time of your death
pursuant to this Agreement. In the absence of such a designation, your executor
or administrator of your estate shall be entitled to receive, on behalf of your
estate, such Common Stock or other consideration.

(b) Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your Restricted Stock Units or your right to receive the
distribution of Common Stock or other consideration thereunder, pursuant to a
domestic relations order that contains the information required by the Company
to effectuate the transfer. You are encouraged to discuss the proposed terms of
any division of the Restricted Stock Units with the Company prior to finalizing
the domestic relations order to help ensure the required information is
contained within the domestic relations order.

6. DATE OF ISSUANCE.

(a) The issuance of shares in respect of the Restricted Stock Units is intended
to comply with Treasury Regulation Section 1.409A-1(b)(4) and shall be construed
and administered in such a manner.

(b) Subject to the satisfaction of the withholding obligations set forth in
Section 10 of this Agreement, in the event one or more Restricted Stock Units
vests, the Company shall issue to you one share of Common Stock for each
Restricted Stock Unit that vests on the applicable vesting dates. The issuance
date determined by this paragraph is referred to as the “Original Issuance
Date.” If the Original Issuance Date falls on a date that is not a business day,
delivery shall instead occur on the next following business day.

 

2.



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, if (i) the Original Issuance Date does not
occur (1) during an “open window period” applicable to you, as determined by the
Company in accordance with the Company’s then-effective policy on trading in
Company securities, or (2) on a date when you are otherwise permitted to sell
shares of Common Stock on an established stock exchange or stock market, and
(ii) the Company elects, prior to the Original Issuance Date, (1) not to satisfy
the tax withholding obligations described in Section 10 by withholding shares of
Common Stock from the shares otherwise due, on the Original Issuance Date, to
you under this Award, and (2) not to permit you to enter into a “same day sale”
commitment with a broker-dealer pursuant to Section 10 of this Agreement
(including but not limited to a commitment under a previously established
Company-approved 10b5-1 trading plan), then such shares shall not be delivered
on such Original Issuance Date and shall instead be delivered on the first
business day of the next occurring open window period applicable to you or the
next business day when you are not prohibited from selling shares of the
Company’s Common Stock in the open public market, but in no event later than
December 31 of the calendar year in which the Original Issuance Date occurs
(that is, the last day of your taxable year in which the Original Issuance Date
occurs), or, if permitted in a manner that complies with Treasury Regulation
Section 1.409A-1(b)(4), in no event later than the date that is the 15th day of
the third calendar month of the year following the year in which the shares of
Common Stock under this Award are no longer subject to a “substantial risk of
forfeiture” within the meaning of Treasury Regulation Section 1.409A-1(d).

7. DIVIDENDS. You shall receive no benefit or adjustment to your Restricted
Stock Units with respect to any cash dividend, stock dividend or other
distribution except as provided in the Plan with respect to a Capitalization
Adjustment; provided, however, that this sentence shall not apply with respect
to any shares of Common Stock that are delivered to you in connection with your
Restricted Stock Units after such shares have been delivered to you.

8. RESTRICTIVE LEGENDS. The Common Stock issued with respect to your Restricted
Stock Units shall be endorsed with appropriate legends determined by the
Company.

9. AWARD NOT A SERVICE CONTRACT. Your Continuous Service is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without
notice. Nothing in this Agreement (including, but not limited to, the vesting of
your Restricted Stock Units or the issuance of the shares subject to your
Restricted Stock Units), the Plan or any covenant of good faith and fair dealing
that may be found implicit in this Agreement or the Plan shall: (i) confer upon
you any right to continue in the employ or service of, or affiliation with, the
Company or an Affiliate; (ii) constitute any promise or commitment by the
Company or an Affiliate regarding the fact or nature of future positions, future
work assignments, future compensation or any other term or condition of
employment or affiliation; (iii) confer any right or benefit under this
Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company of the
right to terminate you at will and without regard to any future vesting
opportunity that you may have.

 

3.



--------------------------------------------------------------------------------

10. WITHHOLDING OBLIGATIONS.

(a) On each vesting date, and on or before the time you receive a distribution
of the shares underlying your Restricted Stock Units, or at any time as
reasonably requested by the Company in accordance with applicable tax laws, you
hereby authorize any required withholding from the Common Stock issuable to you
and otherwise agree to make adequate provision in cash for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company or any Affiliate that arise in connection with your Award (the
“Withholding Taxes”). Additionally, the Company or an Affiliate may, in its sole
discretion, satisfy all or any portion of the Withholding Taxes obligation
relating to your Award by any of the following means or by a combination of such
means: (i) withholding from any compensation otherwise payable to you by the
Company or an Affiliate; (ii) causing you to tender a cash payment;
(iii) permitting you to enter into a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you irrevocably elect to sell a portion of the shares to
be delivered in connection with your Restricted Stock Units to satisfy the
Withholding Taxes and whereby the FINRA Dealer irrevocably commits to forward
the proceeds necessary to satisfy the Withholding Taxes directly to the Company
and/or its Affiliates or (iv) withholding shares of Common Stock from the shares
of Common Stock issued or otherwise issuable to you in connection with your
Restricted Stock Units with a Fair Market Value (measured as of the date shares
of Common Stock are issued to you) equal to the amount of such Withholding
Taxes; provided, however, that the number of such shares of Common Stock so
withheld shall not exceed the amount necessary to satisfy the Company’s required
tax withholding obligations using the minimum statutory withholding rates for
federal, state, local and foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income.

(b) Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to deliver to you any Common
Stock.

(c) In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.

11. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of vested
Restricted Stock Units, you shall be considered an unsecured creditor of the
Company with respect to the Company’s obligation, if any, to issue shares or
other property pursuant to this Agreement. You shall not have voting or any
other rights as a stockholder of the Company with respect to the shares to be
issued pursuant to this Agreement until such shares are issued to you. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

 

4.



--------------------------------------------------------------------------------

12. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.

13. NOTICES. Any notices provided for in this Agreement or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company. Notwithstanding the foregoing, the Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

14. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.

(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

15. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided in this Agreement, in the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan shall
control.

 

5.



--------------------------------------------------------------------------------

16. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

17. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

18. CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of Delaware without regard to
such state’s conflicts of laws rules.

19. AMENDMENT. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that, except as otherwise expressly provided in the Plan, no
such amendment adversely affecting your rights hereunder may be made without
your written consent. Without limiting the foregoing, the Board reserves the
right to change, by written notice to you, the provisions of this Agreement in
any way it may deem necessary or advisable to carry out the purpose of the grant
as a result of any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision, provided that any such change shall be
applicable only to rights relating to that portion of the Award which is then
subject to restrictions as provided in this Agreement.

20. COMPLIANCE WITH SECTION 409A OF THE CODE. This Award is intended to comply
with the “short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4). Notwithstanding the foregoing, if it is determined that
the Award fails to satisfy the requirements of the short-term deferral rule and
is otherwise not exempt from and therefore deemed to be deferred compensation
subject to Section 409A, and if you are a “Specified Employee” (within the
meaning set forth Section 409A(a)(2)(B)(i) of the Code) as of the date of your
separation from service (within the meaning of Treasury Regulation
Section 1.409A-1(h)), then the issuance of any shares that would otherwise be
made upon the date of the separation from service or within the first six months
thereafter will not be made on the originally scheduled dates and will instead
be issued in a lump sum on the date that is six months and one day after the
date of the separation from service, with the balance of the shares issued
thereafter in accordance with the original vesting and issuance schedule set
forth above, but if and only if such delay in the issuance of the shares is
necessary to avoid the imposition of taxation on you in respect of the shares
under Section 409A of the Code. Each installment of shares that vests is
intended to constitute a “separate payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2).

 

6.



--------------------------------------------------------------------------------

21. NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and shall not be liable to
you for any adverse tax consequences to you arising in connection with this
Award. You are hereby advised to consult with your own personal tax, financial
and/or legal advisors regarding the tax consequences of this Award and by
signing the Grant Notice, you have agreed that you have done so or knowingly and
voluntarily declined to do so.

 

7.



--------------------------------------------------------------------------------

ATTACHMENT II

2011 EQUITY INCENTIVE PLAN

 

8.